Citation Nr: 1001873	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for epididymitis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had military service from August 1984 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The Veteran had chronic epididymitis in service, and 
currently has chronic epididymitis which is etiologically 
related to the service condition.


CONCLUSION OF LAW

The veteran's epididymitis is due to a disease or injury that 
was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in May 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that a substantial amount of relevant 
evidence was received following the May 2008 statement of the 
case, none of which was considered by the RO.  Again, given 
the Board's disposition of the claim below, the Board finds 
that further delay of the case would serve no useful purpose.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service treatment records show that the Veteran presented 
in January 1988 with a two-day history of left testicular 
pain; physical examination showed that he had a mildly tender 
left epididymis, and he was diagnosed as having left-sided 
epididymitis.  The records thereafter document occasional 
treatment for epididymitis which was described as chronic in 
nature, with clinical manifestations of enlarged and tender 
testicles.  At the Veteran's examination for discharge, the 
examiner noted that the chronic epididymitis symptoms were 
"controllable."

The Veteran attended a VA examination in February 2007.  The 
examiner noted that by history, the Veteran was diagnosed 
with epididymitis in service and treated with antibiotics and 
analgesics, but that the symptoms never fully resolved.  The 
Veteran continued to report experiencing right testicular 
symptoms every other month, alleviated with Celebrex.  
Physical examination disclosed that the right testicle was 
not enlarged.  There was minimal tenderness in the testicle, 
and both spermatic cords were tender.  The examiner diagnosed 
the Veteran as having epididymitis in remission.  He noted 
that it was possible the Veteran had subacute epididymitis, 
but that such a diagnosis had to be validated by examination 
during an exacerbation of  the disease.  He concluded that 
the Veteran's reported intermittent testicular pain may well 
be an extension of the epididymitis experienced in service, 
but that there would have to be documentation of periods of 
activity during which physical findings were evident.

The record shows that following the examination, VA received 
private medical records for the Veteran covering the period 
from 1997 to 2006.  In an August 1997 letter to the Veteran's 
primary care physician, H. Carter, M.D., indicates that the 
history and physical findings in the Veteran did not support 
a diagnosis of epididymitis, but rather of hernia or symptoms 
caused by the shifting of preperitoneal fat.  Later treatment 
records show that the Veteran was considered to have an 
inguinal hernia in addition to chronic recurrent 
epididymitis.  Records for 2004 in particular noted the 
occasional presence of right epididymal tenderness on 
physical examination.

In an October 2008 statement, the Veteran's spouse indicates 
that she was aware of his epididymitis since 1994.  She notes 
that the Veteran continued to experience recurrent bouts of 
the disorder since that time.

Although the February 2007 examiner did not believe a 
diagnosis of epididymitis was warranted based on clinical 
findings at the time, he specifically indicated that if the 
Veteran were able to clinically demonstrate the appropriate 
physical findings, the current symptoms could then very well 
be attributable to the epididymitis in service.  Following 
that examination, the Veteran did provide medical records 
which not only documented clinical corroboration of his 
epididymal symptoms, but which reflect that his clinicians 
have largely attributed the symptoms to chronic epididymitis.  

Given the presence of chronic epididymitis in service, and 
the post-service evidence indicating that he continues to 
experience epididymitis characterized as chronic, and as the 
Veteran and his spouse have provided a persuasive account of 
continuity of symptomatology since service, and as the 
February 2007 examiner suggested that he would offer a 
favorable opinion if the evidence were to show (as it now 
does) that the Veteran had clinically observable symptoms of 
epididymitis, the Board finds the evidentiary record serves 
to establish that it is at least as likely as not that the 
veteran's current epididymitis originated during service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for epididymitis is warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for epididymitis is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


